Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 15, 2006 MacDermid, Incorporated (Exact name of registrant as specified in charter) Connecticut 06-0435750 (State of incorporation) (I.R.S. Employer Identification No.) 1401 Blake Street, Denver, Colorado (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (720) 479-3062 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ý Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On December 15, 2006, MacDermid, Incorporated ("MacDermid") issued a press release announcing the execution of the Agreement and Plan of Merger, dated as of December 15, 2006, among MDI Holdings, LLC, Matrix Acquisition Corp. and MacDermid. MDI Holdings, LLC and Matrix Acquisition Corp. are controlled by Court Square Capital Partners, L.P. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. Exhibit No. Description 99.1 Press Release dated December 15, 2006 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MacDermid, Incorporated By: /s/ Gregory M. Bolingbroke Gregory M. Bolingbroke Senior Vice President, Finance Date: December 15, 2006
